Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00471-CV

           IN RE QUALITY SOUTH TEXAS TRUCKING, INC. and Fred Gonzales, Sr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 7, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 10, 2019, relators filed a petition for writ of mandamus. Relators also filed a

motion for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus, which this court granted on July 12, 2019. The real parties in interest filed a response.

After considering the petition, the response, and the record, this court concludes relators are not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a). The stay imposed on July 12, 2019 is lifted.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2018CVF001195D3, styled Steven Martinez, et al. v. Trinidad Drilling, et
al., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.